Citation Nr: 0723019	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  04-23 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
service-connected old fracture left patella residuals.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from May 1977 to May 1983 that included service in 
the reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which granted service connection for residuals of a 
fracture of the left patella and assigned a 10 percent 
rating, effective August 27, 2003.  The veteran's notice of 
disagreement was received in February 2004.  A statement of 
the case was issued in May 2004, and a substantive appeal was 
received in June 2004.  The veteran appeared at a March 2007 
Board hearing at the RO.  A transcript is of record.    

At the March 2007 hearing, a motion was granted to hold the 
record open for 30 days to allow the veteran to obtain 
additional evidence.  The veteran's representative indicated 
that the veteran wished to waive preliminary RO review of any 
new evidence.  Additional private medical evidence was 
subsequently received from the veteran.  

Also at the March 2007 Board hearing, the veteran raised 
claims of entitlement to service connection for right knee 
disability, for low back disability, and for depression 
secondary to service-connected left knee disability.  These 
matters are hereby referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran's service-connected disability, described for 
rating purposes as residuals of an old fracture of the left 
patella, is manifested by pain and swelling; there is no 
limitation of extension and no subluxation or lateral 
instability, but flexion is limited by pain to approximately 
120 degrees.   

2.  The veteran's service-connected disability, described for 
rating purposes as residuals of an old fracture of the left 
patella, is also manifested by evidence of a tear of the 
medial meniscus with frequent episodes of locking, pain and 
effusion. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
residuals of an old fracture of the left patella based on 
limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 
5260 (2006).

2.  The criteria for entitlement to a separate 20 percent 
rating for semilunar cartilage symptomatology associated with 
the service-connected residuals of an old fracture of the 
left patella have been met, effective from August 27, 2003.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Code 5258 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  The veteran was first informed 
of the basic provisions of VCAA by letter in October 2003 in 
connection with his initial claim for service connection for 
left knee disability.  Subsequent VCAA notice letters in 
March 2005 and March 2006 effectively notified the veteran of 
the evidence needed to substantiate his claim as well as the 
duties of VA and the appellant in furnishing evidence.  The 
Board also notes that the March 2005 and March 2006 VCAA 
letters notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  He was 
advised to submit information describing the additional 
evidence or the evidence itself.  The Board believes that a 
reasonable inference from such communication was that the 
appellant must also furnish any pertinent evidence that the 
appellant may have.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the veteran in March 2005 and March 2006 
were not given prior to the January 2004 adjudication of the 
claim, the notice was provided prior to recent certification 
of the veteran's claim to the Board.  The contents of the 
notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b). The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Although the present appeal involves an issue of 
entitlement to an increased rating, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  In the 
present appeal, the appellant was provided a March 2005 and 
March 2006 VCAA letters with notice of what type of 
information and evidence was needed to substantiate the 
claims for service connection.  The veteran has also been 
provided with March 2006 and April 2006 notices of the types 
of evidence necessary to establish a disability rating for 
his disability claim and the effective date of the 
disability.   

The Board further notes that the appellant's status as a 
veteran has never been contested.  VA has always adjudicated 
his claims based on his status as a veteran as defined by 
38 C.F.R. § 3.1.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service VA and private, have been obtained.  
Also, the veteran was afforded VA examinations in December 
2003 and October 2005, and no further VA examination is 
necessary.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant as relevant to 
the issue on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with his claim.

Legal Criteria

The present appeal involves the veteran's claim that the 
severity of his service-connected old fracture left patella 
residuals warrants a higher disability rating since his knee 
tends to give way, particularly when bending the knee while 
weight bearing.  Disability evaluations are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).   Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected old fracture left patella 
residuals has been rated by the RO by analogy under the 
provisions of Diagnostic Code 5260-5015.  The veteran's 10 
percent rating is based upon painful motion.  Since the 
increased rating issue in this case involve the knees.  The 
Board notes at this point that normal flexion of the knee is 
to 140 degrees, and normal extension of the knee is to 0 
degrees.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5260 provides that a rating of 10 percent 
rating is warranted for flexion limited to 45 degrees; a 20 
percent rating is warranted for flexion limited to 30 
degrees; and a maximum of 30 percent is warranted for flexion 
limited to 15 degrees.  Under Diagnostic Code 5261, a 10 
percent rating is warranted for limitation of extension to 10 
degrees; a 20 percent rating is warranted for limitation of 
extension to 15 degrees, and higher ratings are available for 
even more severe limitation of extension. 

Under Diagnostic Code 5257 for other impairment of the knee, 
a 10 percent rating is warranted for slight recurrent 
subluxation or lateral instability, a 20 percent evaluation 
is warranted for moderate recurrent subluxation or lateral 
instability, and a 30 percent rating is warranted for severe 
recurrent subluxation or lateral instability.  Separate 
ratings may be assigned for knee disability under Diagnostic 
Codes 5257 and 5003 where there is X-ray evidence of 
arthritis in addition to recurrent subluxation or lateral 
instability.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-
98. 

Pursuant to Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, x-ray evidence of 
involvement of two or more major joints or two or more minor 
joints warrants a 10 percent evaluation. X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Factual Background

The veteran was afforded a VA examination in December 2003.  
The veteran reported chronic pain in the left knee, and had 
to avoid running and strenuous activity.  He further reported 
no dislocation and no inflammatory arthritis.  Upon physical 
examination, the veteran had full extension of the left knee, 
and his flexion was 110 degrees.  Pain on extremes was noted.  
No fatigue, weakness or lack of endurance was noted, however.  
The examiner continued that there was painful motion, but 
there was no edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement, or guarding of 
movement.  His weight bearing was described as good.  He 
walked with a limp.  The VA examination revealed that the 
veteran had no ankylosis, shortening, inflammatory arthritis, 
and prosthesis.      

A December 2003 VA x-ray revealed old trauma to the patella.  
There was a bony spur and/or osteochondroma noted in the 
medial aspect of the proximal portion of the tibia just below 
the tibia plateau.  The soft tissues of the knee were 
described as unremarkable.  

In June 2004 the veteran was fitted for a brace and was 
educated on the use of the transcutaneous electrical nerve 
stimulation (TENS) unit.  He reported that his pain
was constant and was controlled by medication.  The pain 
increased significantly with swelling.  It was observed that 
he ambulated with adequate gait left and right.  The veteran 
could not unilaterally weight bear lower left extremity with 
flexion 
of the left knee beyond 25 degrees due to the onset of severe 
patella/sub patella pain.      

An August 2004 Magnetic Resonance Imaging (MRI) from Cabarrus 
Diagnostic Imaging showed that the veteran had a prior 
fracture in a patella lateral most aspect was noted with non-
union.  There was mild chondromalacia patella.  Small 
effusion without significant internal derangement of the left 
knee was noted, as well.  

A September 2004, the veteran was seen for symptoms 
associated with internal derangement of the left knee-severe 
locking, buckling, and giving way of the left knee with pain.  
It was noted that x-rays showed narrowing of the medial joint 
space and an old fracture patella that was well-seated.  It 
was further noted that the official reading on his MRI was 
prior patella fracture, mild chondromalacia, small joint 
effusion, but no significant internal derangement.  Physical 
examination revealed that the veteran had full extension and 
there was no gross effusion or instability, although he had a 
restricted flexion.  The veteran was then diagnosed with 
patella pathology rather than internal derangement of the 
knee.  It was explained to the veteran that there was no 
evidence either clinically or radiographically of a torn 
meniscus, and that it was more likely patella pathology.  The 
veteran was treated with injections.  

A September 2004 x-ray revealed that the veteran's tripartite 
patella appeared to be developmental and that there were no 
signs of acute injury.  It was documented that there was 
probably no effusions.  The x-ray also revealed that the 
joint dimensions were normal and that there was no focal bone 
abnormality. 

The veteran was seen by Sharon K. Kanelos, M.D. in January 
2005.  Upon physical examination, it was noted that the 
veteran had full range of motion of his knee, and that there 
were some osteoarthritic changes at the left knee.  Dr. 
Kanelos further noted that the veteran had minimal tenderness 
along both medial and lateral joint lines.  In addition, 
there was some grinding with the extension of the knee.  
McMurray test was negative.  Dr. Kanelos also noted that when 
there was weightbearing through the knee, the veteran noted a 
breakpoint at 45 degrees flexion at which time his knee gave 
out.  The assessment was that the veteran had a history of 
knee injury with nonunion of the left after a fracture of the 
lateral portion of the patella, and a mild left medial 
meniscal posterior horn tear.  Additionally, the assessment 
revealed mild chondromalacia.  
  
VA treatment records show that the veteran was seen in 
January 2005 for an Ortho-knee consult regarding a second 
opinion request for left knee pain.  The veteran reported 
knee pain for 27 years and complained of his knee giving way, 
especially in weight-bearing positions.  The veteran reported 
falling off ladders and stairs.  He reported occasional 
swelling in the knee and reported decreased ability to flex 
his knee fully.  In addition, his pain was aggravated with 
specific types of movement.  He reported that his knee hurt 
first thing in the morning.  He reported that his knee popped 
and denied locking.  Upon physical examination, the veteran's 
range of motion was 0 to 125.  Passively, the veteran pushed 
his left knee to 135 degrees.  There was no varus/valgus 
deformity, or varus/valgus instability.  

It was noted that the veteran had January 2005 x-rays of his 
left knee that showed joint spaces that were well-preserved, 
including patellofemoral joint.  The patella was described as 
well-aligned in notch.  His August 2004 MRI's were also 
noted.  The veteran was assessed with left knee pain tri-
partite patella, with history of direct trauma and chronic 
pain.  

It was explained to the veteran that his symptoms seemed to 
be stemming from the kneecap region and surgery was very 
unlikely to change his condition.  It was thought that leg 
strengthening program may prevent or slow the worsening of 
his condition caused by weakness.  It was further explained 
that his knee gave way because of pain and would occur more 
frequently due to weakness.                

Various VA treatment records show that the veteran was 
treated with medication from October 2004 to March 2005 for 
knee pain.

Another VA examination was done in October 2005.  At the 
time, the veteran complained of left knee pain at the medial 
aspect of the left knee.  Occasional swelling and giving way 
was noted.  He reported experiencing some stiffness, but no 
erythematous change.  His left knee pain had been treated 
with medication.  He reported flare-up left knee pain on 
prolonged walking, bending, and squatting.  The veteran 
avoided heavy lifting and squatting.  He had been using a 
brace and motorized scooter.  There was no history of 
surgery, episodes of dislocation, or inflammatory arthritis 
noted by the veteran.  The veteran noted that he had not 
worked since quitting in 2001 due to his left knee and neck.

Upon physical examination, the examiner noted that the 
veteran walked with a limp.  The veteran's extension of his 
left knee was 0 degrees-normal range-without pain.  Flexion 
was 0 to 120 degrees, and he could not flex further due to 
pain.  Examination of the left knee revealed tenderness at 
the medial aspect of the left knee.  Some effusion was noted, 
but there was no erythematous change, no muscle atrophy, no 
muscle spasm, and no instability noted.  The veteran was 
described as having left knee pain on motion.  It was noted 
that his left knee flexion was limited by pain.  Although 
repetitive use showed fatigue, there was no incoordination, 
no lack of endurance, and no additional loss of motion by 
pain.  It was noted that although he was able to bear weight 
on both legs, the veteran placed more weight on his right leg 
when standing straight and that he walked with a small limp 
to favor the left knee during the examination.  

The examiner also noted that the MRI reported non-union of 
the old patella fracture at the lateral aspect of the left 
patella.  However, on physical examination, there was no 
deformity, or abnormal angulation of the left knee.  The 
veteran was diagnosed with status post left patella fracture, 
mild chondromalacia and small under surface tear of medial 
meniscus by MRI evaluation, with residual pain and limitation 
of flexion, and no instability.  

The veteran was seen in February 2006 by Dr. Kanelos for knee 
pain that worsened when he went up or down stairs, and that 
buckled and gave way.  He reported pain whenever he stood or 
attempted to ambulate.  Upon physical examination, it was 
noted that the veteran had osteoarthritic changes in the left 
knee.  Dr. Kanelos noted medical tenderness along the medial 
and lateral joint line.  The veteran was positive on McMurray 
test with tenderness when compressing the medial aspect of 
the knee.  There was no ligamentous instability.  There was 
4+/5 strength on the left lower extremity compared with the 
right.  There was negative straight leg raise noted.  
Sensation was deemed intact.  Reflexes were 2+ and symmetric.  
When ambulating, Dr. Kanelos noted, that the veteran kept the 
left knee straighter, circumducted the left leg and hip hiked 
on the left.  When going up and down stairs, the veteran kept 
his left leg straight to prevent buckling.  It was noted that 
his knees had more tendency to buckle when going down stairs 
and carrying an object.  The veteran was diagnosed with 
chronic left leg and knee pain with a tear in the medial 
meniscus.  There was mild joint effusion and buckling of the 
knee.  The veteran was also assessed with mild 
chondromalacia.      
  
In March 2007, the veteran was seen by Felix Muniz, M.D. who 
noted that the veteran's knee gave him problems.  He further 
noted that the veteran had a history of left knee 
chondromalacia and degenerative joint disease.  Dr. Muniz 
further added that the veteran's knee pain flared up because 
of aggravating back problems.  

Analysis

The RO has apparently assigned a 10 percent rating based on 
the evidence of pain with some limitation of flexion.  It is 
clear that the left knee disability does cause pain which 
limits flexion to approximately 120 degrees.  Nevertheless, 
the evidence does not show that the pain limits flexion to 30 
degrees or less so as to warrant a rating in excess of 10 
percent under Code 5260. 

The Board also notes that the evidence does not show 
limitation of extension to 10 degrees or more to warrant a 
compensable rating under Code 5261.  Moreover, the 
preponderance of the medical evidence is against a finding of 
recurrent subluxation or lateral instability.  The provisions 
of Code 5257 are therefore not for application. 

The medical evidence shows that the disability does not 
involve the tibia or fibula, but rather the patella.  
Significantly, there is medical evidence of a small tear of 
the meniscus.  The veteran has voiced complaints of frequent 
locking, and there is some medical evidence of swelling.  
Complaints of pain are well-documented.  With these symptoms 
in mind, the Board believes that application of Code 5258 by 
analogy would be reasonable.  Although the semilunar 
cartilage is not described as dislocated, there is competent 
evidence of a meniscus tear.  Under the circumstances, the 
Board believes that a separate 20 percent rating under Code 
5258 is warranted.  Moreover, after reviewing the totality of 
the evidence, the Board finds that a separate 20 percent 
rating under Code 5258 is warranted during the entire period 
contemplated by the appeal; that is, from August 27, 2003.  
Fenderson. 

A 20 percent rating under Code 5258 is the highest available 
under that Code.  As discussed above, the preponderance of 
the evidence is against entitlement to a rating in excess of 
10 percent for limitation of motion.  The preponderance of 
the evidence is also against entitlement to separate ratings 
under Code 5257 or Code 5261.  Other diagnostic criteria 
involving the knee are not applicable in this particular 
case. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  Although the veteran submitted a 
statement from his former employer in March 2004 noting that 
from 1986 to 2001, the veteran was limited in his abilities 
such as climbing a ladder and that the veteran missed days 
due to severe pain and swelling of his left knee, the Board 
believes that the assigned scheduler ratings are adequate to 
compensate for such impairment.  There is no persuasive 
evidence of such a marked interference with employment or 
persuasive evidence that the disability has necessitated 
frequent periods of hospitalization so as to render 
impractical the application of the regular rating schedule 
standards.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a separate 20 percent rating for left knee 
disability under Code 5258 is warranted, effective from 
August 27, 2003.  To this extent, the appeal is granted, 
subject to applicable laws and regulations governing payment 
of VA monetary benefits. 

Entitlement to a rating in excess of 10 percent for 
limitation of motion associated with the left knee disability 
is not warranted.  To this extent, the appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


